Citation Nr: 1503942	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-07 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include sleep apnea and asthma, to include as due to an undiagnosed illness, and as secondary to his service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for diabetes mellitus, to include as due to an undiagnosed illness.

3.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1986 and from November 1986 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO denied service connection for obstructive sleep apnea (December 2008 rating decision) and diabetes mellitus (January 2011 rating decision).  Following the Veteran's appeal of the sleep apnea claim, in a February 2010 rating decision, the RO continued the previous denial of service connection for obstructive sleep apnea.  The RO also granted a 10 percent disability rating for lumbar strain (April 2008 rating decision).

In November 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  

The Board notes that the Veteran separately claimed service connection for asthma in December 2011.  The RO denied service connection for asthma in August 2012, which the Veteran appealed in September 2012.  The RO issued a statement of the case in August 2014.  The Veteran did not file a substantive appeal to that matter.  However, during his November 2014 hearing, the Veteran claimed that his asthma claim was part of his claim for service connection for sleep apnea and provided testimony on that issue.  For the sake of clarity, the Board has recharacterized the Veteran's claim, as documented above, as one for a respiratory disorder, to include sleep apnea and asthma.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the claim for an increased rating for the lumbar spine, the Veteran has reported that his disability has worsened since his March 2010 VA examination, with additional weakness and radiating pain.  (November 2014 Board hearing).  The Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In regards to the claim for service connection for a respiratory disorder, to include sleep apnea and asthma, the Veteran underwent a VA examination for the sleep apnea claim in January 2010.  That VA examiner, however, only opined as to whether he had sleep apnea secondary to his service-connected GERD, and not as to whether he has sleep apnea directly due to service.  The Veteran has claimed that it developed due to exposure to jet fuel fumes, that it developed into asthma, and that it subsequently caused his sleep apnea.  (November 2014 Board hearing).  The Veteran has also provided an undated letter from Dr. O.A. indicating that he has had sleep apnea for years.  The Board finds that another VA examination is necessary.

In reference to the claim for service connection for diabetes mellitus, the Veteran claims that he was diagnosed with the disorder shortly after his September 2004 discharge from service and that he actually had the disorder in service.  The November 2010 VA examination report shows a reporting of facts; no actual medical nexus opinion with supporting rationale was provided.  

Prior to the examinations, all outstanding VA and Naval Hospital medical records should be associated with the claims file.  The Veteran receives VA treatment through the Gainesville VA Medical Center and the Jacksonville Naval Hospital, and has reported treatment for all the claimed disorders at these facilities.  Only a few medical records submitted directly by the Veteran, and VA medical records dated from January 2005 to August 2007, are of record.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ/AMC should obtain treatment records from the Gainesville VA Medical Center and the Jacksonville Naval Hospital, from the Veteran's separation from service (September 2004) to the present.  All attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completion of the above, schedule the Veteran for a VA examination of the service-connected lumbar spine, to determine the current severity of that disability.  The entire claims file and a full copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include laboratory tests, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

The examiner should clearly indicate whether the Veteran has neurological manifestations of the lumbar spine disability, to include radiculopathy.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe.

Additionally, considering all orthopedic and neurological findings, the examiner should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician). If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over any 12 month period, such episodes have had a total duration of (a) at least 2 weeks, but less than 4 weeks, (b) at least 4 weeks, but less than 6 weeks, or (c) at least 6 weeks.  

3.  After all records and/or responses received from have been associated with the claims file, obtain a relevant respiratory examination by a VA examiner for the claimed respiratory disorder, to include sleep apnea and asthma. The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  

Following a review of the claims files, the VA examiner should offer an opinion on the following:

a)  Does the Veteran currently have a respiratory disorder, to include (a) sleep apnea and/or (b) asthma?  The examiner should consider and reconcile/discuss the January 20, 2012 Naval Hospital Jacksonville treatment record that shows an assessment of "asthma mild persistent" for which the Veteran was prescribed medication with the July 16, 2012 VA cardiopulmonary note indicating findings of "normal pulmonary function testing."  

b)  Is it at least as likely as not that any respiratory disorder is related to the Veteran's active service?  The examiner should specifically consider (i) the Veteran's reports of exposure to jet fuels on the flight deck in the 1980s, (ii) his general reports of asthma and apnea starting during service (August 1982 to August 1986 and November 1986 to September 2004).  (November 2014 Board hearing), (iii) the August 1993 radiograph report noting an impression of increased peribronchial markings of the right base, and (iv) the undated letter from Dr. O.A. indicating that the Veteran had had sleep apnea for years.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.   After all records and/or responses received from have been associated with the claims file, obtain a relevant examination for the diabetes mellitus.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  

Following a review of the claims files, the VA examiner should offer an opinion on the following:

Is it at least as likely as not that any diabetes mellitus is related to the Veteran's active service or manifested within one year of separation?  (i) The examiner should specifically consider the Veteran's reports of exposure to anthrax shots in 2003 and had a blood work change indicating diabetes mellitus less than a year after the end of service (September 2004).  (November 2014 Board hearing).  (ii)  The examiner must also explain what "glucose intolerance" and "impaired fasting glucose" means and their relationship to the disease diabetes mellitus.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict.

5.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

